Name: Council Implementing Decision 2012/745/CFSP of 3Ã December 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  politics and public safety;  international affairs
 Date Published: 2012-12-04

 4.12.2012 EN Official Journal of the European Union L 332/22 COUNCIL IMPLEMENTING DECISION 2012/745/CFSP of 3 December 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 and Article 6(1) thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 13 August, 15 August, 19 October, 25 October and 2 November 2012, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), updated and amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be updated and amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 3 December 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 199, 2.8.2011, p. 57. ANNEX I. The entries in the list set out in the Annex to Decision 2011/486/CFSP for the persons and entity below shall be replaced by the entries set out below. A. Individuals associated with the Taliban 1. Nik Mohammad Dost Mohammad (alias Nik Mohammad). Title: Maulavi. Grounds for listing: Deputy Minister of Commerce under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Zangi Abad village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Nurzai tribe. Date of UN designation: 31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nik Mohammad was listed on 31 January 2001 as Deputy Minister of Commerce of the Taliban regime so falling within the provisions of resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. 2. Atiqullah. Title: (a) Haji, (b) Mullah. Grounds for listing: Deputy Minister of Public Works under the Taliban regime. Date of birth: Approximately 1962. Place of birth: Tirin Kot District, Uruzgan Province, Afghanistan b) Arghandab District Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council Political Commission as at 2010, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Alizai tribe. Date of UN designation: 31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. 3. Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic Affairs, Council under Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Pul-e-Khumri or Baghlan Jadid District, Baghlan Province, Afghanistan, (b) Neka District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Active in terrorist operations in Eastern Afghanistan, (b) Collects money from drug traffickers, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Zadran tribe. Date of UN designation: 25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Kabir Mohammad Jan was a member of the Talibans high leadership council as announced by Mohammed Omar in October 2006, and was appointed military commander of the eastern zone in Oct 2007. 4. Mohammad Naim Barich Khudaidad (alias (a) Mullah Naeem Barech (b) Mullah Naeem Baraich (c) Mullah Naimullah (d) Mullah Naim Bareh (e) Mohammad Naim (f) Mullah Naim Barich (g) Mullah Naim Barech (h) Mullah Naim Barech Akhund (i) Mullah Naeem Baric (j) Naim Berich (k) Haji Gul Mohammed Naim Barich (l) Gul Mohammad (m) Haji Ghul Mohammad (n) Gul Mohammad Kamran). Title: Mullah. Grounds for listing: Deputy Minister under Civil Aviation of the Taliban regime. Date of birth: Approximately 1975. Place of birth: (a) Lakhi village, Hazarjuft Area, Garmsir District, Helmand Province, Afghanistan, (b) Laki village, Garmsir District, Helmand Province, Afghanistan, (c) Lakari village, Garmsir District, Helmand Province, Afghanistan, (d) Darvishan, Garmsir District, Helmand Province, Afghanistan, (e) De Luy Wiyalah village, Garmsir District, Helmand Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Gerd-e- Jangal Council as of June 2008, (b) Member of the Taliban Military Commission as of March 2010, (c) Taliban member responsible for Helmand Province, Afghanistan from 2008, (d) Believed to be in Afghanistan/Pakistan border area, (e) Belongs to Barich tribe. Date of UN designation: 23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Naim is a member of the Taliban Gerdi Jangal Council. He is the former deputy of Akhtar Mohammad Mansour Shah Mohammed, a prominent Taliban leadership board figure. Mohammad Naim controls a military base in the Afghanistan/Pakistan border area. 5. Abdul Baqi Basir Awal Shah (alias Abdul Baqi). Title: (a) Maulavi; (b) Mullah. Grounds for listing: (a) Governor of Khost and Paktika provinces under the Taliban regime; (b) Vice- Minister of Information and Culture under the Taliban regime; (c) Consulate Department, Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1960-1962. Place of birth: (a) Jalalabad City, Nangarhar Province, Afghanistan; (b) Shinwar District, Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Taliban member responsible for Nangarhar Province as at 2008. Date of UN designation: 23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Baqi initially served as the Governor of the provinces of Khost and Paktika for the Taliban regime. He was subsequently appointed Vice-Minister of Information and Culture. He also served in the Consular Department of the Ministry of Foreign Affairs of the Taliban regime. During 2003, Abdul Baqi was involved in anti-government military activities in the Shinwar, Achin, Naziyan and Dur Baba Districts of the Nangarhar Province. As of 2009 he was engaged in organizing militant activities throughout the eastern region, particularly in the Nangarhar Province and Jalalabad City. 6. Rustum Hanafi Habibullah (alias (a) Rostam Nuristani (b) Hanafi Sahib). Title: Maulavi. Grounds for listing: Deputy Minister of Public Works under the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab District, Nuristan Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Nuristan Province, Afghanistan, as of May 2007, (b) Belongs to Nuristani tribe, (c) Reportedly deceased in early 2012. Date of UN designation: 25.1.2001. 7. Mohammad Wali Mohammad Ewaz (alias Mohammad Wali) Title: Maulavi. Grounds for listing: Minister of Ministry of Preventing Vice and Propagating Virtue under the Taliban regime. Date of birth: Approximately 1965. Place of birth: (a) Jelawur village, Arghandab District, Kandahar Province, Afghanistan; (b) Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased in December 2006 (b) Belonged to Ghilzai tribe. Date of UN designation: 31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali remains active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. 8. Sayed Esmatullah Asem Abdul Quddus (alias (a) Esmatullah Asem (b) Asmatullah Asem (c) Sayed Esmatullah Asem). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Preventing Vice and Propagating Virtue under the Taliban regime, (b) Secretary-General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Qalayi Shaikh, Chaparhar District, Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans Supreme Council as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Peshawar Shura, (d) Responsible for Afghan Taliban activity in Federally Administrated Tribal Areas, Pakistan as at 2008, (e) A leading expert in IED suicide attacks as of 2012. Date of UN designation: 23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: At the time of his listing, Sayed Esmatullah Asem also served as the Secretary-General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. As of May 2007, he became a member of the Taliban leadership. He was also a member of a regional Taliban council as at 2009. Sayed Esmatullah Asem commanded a group of Taliban fighters in Chaparhar District, Nangarhar Province, Afghanistan. He was a Taliban commander in Konar Province, who dispatched suicide bombers to several provinces in eastern Afghanistan as at 2007. In late 2008, Sayed Esmatullah Asem was in charge of a Taliban staging base in the Afghanistan/Pakistan border area. 9. Ahmad Taha Khalid Abdul Qadir. Title: Maulavi. Grounds for listing: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Nangarhar Province, Afghanistan, (b) Khost Province, Afghanistan, (c) Siddiq Khel village, Naka District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Nangarhar Province as at 2011, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Zadran tribe, (d) Close associate of Sirajjudin Jallaloudine Haqqani. Date of UN designation: 23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Taha also served under the Taliban regime as Governor of the Kunar Province at the end of 2001. He was in charge of the Wardak Province for the Taliban as at September 2009. 10. Mohammad Shafiq Ahmadi Fatih Khan (alias Mohammad Shafiq Ahmadi). Title: Mullah. Grounds for listing: Governor of Samangan Province under the Taliban regime. Date of birth: 1956-1957. Place of birth: Charmistan village, Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Hottak tribe. Date of UN designation: 23.2.2001. 11. Abdul Wahab Abdul Ghafar (alias Abdul Wahab). Title: Maulavi. Grounds for listing: (a) Taliban ChargÃ © dAffaires in Riyadh, Saudi Arabia, (b) First Secretary, Taliban Embassy in Islamabad, Pakistan. Date of birth: Approximately 1973. Place of birth: Kuzbahar village, Khogyani District, Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Quetta Shura as at 2010, (b) Confirmed to have died in December 2010 in Pakistan, (c) Belonged to Khogyani tribe. Date of UN designation: 25.1.2001. 12. Abdul Qadeer Basir Abdul Baseer (alias (a) Abdul Qadir (b) Ahmad Haji (c) Abdul Qadir Haqqani (d) Abdul Qadir Basir). Title: (a) General, (b) Maulavi. Grounds for listing: Military AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1964. Place of birth: (a) Surkh Rod District, Nangarhar Province, Afghanistan. (b) Hisarak District, Nangarhar Province, Afghanistan Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: (a) Financial advisor to Taliban Peshawar Military Council and Head of Taliban Peshawar Financial Commission, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation: 25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Qadeer Abdul Baseer served as a treasurer for the Taliban in Peshawar, Pakistan, as at 2009. He was the financial advisor to the Talibans Peshawar Military Council and the head of the Talibans Peshawar Financial Commission as at early 2010. He personally delivers money from the Talibans leadership shura to Taliban groups throughout Pakistan. 13. Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Grounds for listing: Head of Afghan Trade Agency, Peshawar, Pakistan. Date of birth: 1934. Place of birth: (a) Ghazni Province, Afghanistan (b) Logar Province, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). Other information: Reportedly deceased. Date of UN designation: 25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Sadiq Amir Mohammad was a member of the new majlis shura reportedly announced by Mohammed Omar in October 2006. 14. Agha Jan Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha (f) Abdul Habib). Title: Haji. Date of birth: (a) 15.10.1963, (b) 14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Hitemchai village, Helmand Province, Afghanistan, (b) Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Has managed a drug trafficking network in Helmand Province, Afghanistan, (b) Has regularly travelled to Pakistan. Date of UN designation: 4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has travelled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. 15. Saleh Mohammad Kakar Akhtar Muhammad (alias Saleh Mohammad). Date of birth: (a) Approximately 1962, (b) 1961. Place of birth: (a) Nalgham village, Panjwai District, Kandahar Province, Afghanistan, (b) Sangesar village, Panjway District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Has run an organised smuggling network in Kandahar and Helmand provinces, Afghanistan, (b) Previously operated heroin processing laboratories in Band-e-Timor, Kandahar Province, Afghanistan, (c) Has owned a car dealership in Mirwais Mena, Dand District in Kandahar Province, Afghanistan, (d) Arrested in 2008-2009 and in custody in Afghanistan as at 2011, (e) Linked by marriage to Mullah Ubaidullah Akhund Yar Mohammad Akhund (f) Belongs to Kakar tribe. Date of UN designation: 4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar is a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar operated heroin processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Kakar has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Kakar has owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks. 16. Sangeen Zadran Sher Mohammad (alias (a) Sangin (b) Sangin Zadran (c) Sangeen Khan Zadran (d) Sangeen (e) Fateh (f) Noori) Title: a) Maulavi (alternative spelling: Maulvi) b) Mullah Date of birth: a) Approximately 1976 b) Approximately 1979. Place of birth: Tang Stor Khel, Ziruk District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: (a) Shadow Governor for Paktika Province, Afghanistan, and commander of the Haqqani Network, a Taliban-affiliated group of militants that operates in the Afghanistan/Pakistan border area. Senior Lieutenant to Sirajuddin Lallaloudine Haqqani. (b) Belongs to the Kharoti tribe. Date of UN designation: 16.08.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sangeen Zadran is an insurgency leader in Paktika Province, Afghanistan, and a commander of the Haqqani Network. The Haqqani Network, a Taliban-affiliated group of militants that operates in the border region between Afghanistan and Pakistan, has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. Zadran acts as a senior lieutenant to Haqqani Network leader Sirajuddin Haqqani. Sangeen Zadran helps lead fighters in attacks across south-eastern Afghanistan, and is believed to have planned and coordinated the movement of foreign fighters into Afghanistan. Sangeen Zadran has also been involved in numerous attacks by improvised explosive devices (IEDs). In addition to his role in these attacks, Sangeen Zadran has also been involved in the kidnapping of Afghans and foreign nationals in the border region between Afghanistan and Pakistan. 17. Jan Mohammad Madani Ikram. Title: Maulavi. Grounds for listing: ChargÃ © dAffaires, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of Birth: 1954-1955. Place of birth: Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area. (b) Belongs to Alizai tribe. Date of UN designation: 25.1.2001. 18. Abdul Manan Mohammad Ishak Title: Maulavi. Grounds for listing: (a) First Secretary, Taliban Embassy, Riyadh, Saudi Arabia (b) Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of birth: 1940-1941. Place of Birth: Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan became a senior Taliban commander in Paktia, Paktika and Khost Provinces of eastern Afghanistan. He was also responsible for the movement of Taliban fighters and weapons across the Afghanistan-Pakistan border. 19. Din Mohammad Hanif (alias (a) Qari Din Mohammad (b) Iadena Mohammad). Title: Qari. Grounds for listing: (a) Minister of Planning under the Taliban regime, (b) Minister of Higher Education under the Taliban regime. Date of birth: (a) Approximately 1955, (b) 01.01.1969 (as Iadena Mohammad) Place of birth: (a) Shakarlab village, Yaftali Pain District, Badakhshan Province, Afghanistan. (b) Badakhshan (as Iadena Mohammad) Nationality: Afghan. Passport: OA 454044 (as Iadena Mohammad) Other information: (a) Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces; (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation: 25.1.2001. B. Entities and other groups and undertakings associated with the Taliban 1. Haji Khairullah Haji Sattar money exchange (alias (a) Hai Khairullah Money Exchange (b) Haji Khair Ullah Money Service (c) Haji Salam Hawala (d) Haji Hakim Hawala (e) Haji Alim Hawala (f) Sarafi-yi Haji Khairullah Haji Satar Haji Esmatullah (g) Haji Khairullah- Haji Sattar Sarafi (h) Haji Khairullah and Abdul Sattar and Company. Address: (a) Branch Office 1: i) Chohar Mir Road, Kandahari Bazaar, Quetta City, Baluchistan Province, Pakistan ii) Room number 1, Abdul Sattar Plaza, Hafiz Saleem Street, Munsafi Road, Quetta, Baluchistan Province, Pakistan iii) Shop number 3, Dr Bano Road, Quetta, Baluchistan Province, Pakistan iv) Office number 3, Near Fatima Jinnah Road, Dr Bano Road, Quetta, Baluchistan Province, Pakistan v) Kachara Road, Nasrullah Khan Chowk, Quetta, Baluchistan Province, Pakistan vi) Wazir Mohammad Road, Quetta, Baluchistan Province, Pakistan; (b) Branch Office 2: Peshawar, Khyber Paktunkhwa Province, Pakistan; (c) Branch Office 3: Moishah Chowk Road, Lahore, Punjab Province, Pakistan; (d) Branch Office 4: Karachi, Sindh Province, Pakistan; (e) Branch Office 5: i) Larran Road number 2, Chaman, Baluchistan Province, Pakistan ii) Chaman Central Bazaar, Chaman, Baluchistan Province, Pakistan; (f) Branch Office 6: Shop number 237, Shah Zada Market (also known as Sarai Shahzada), Puli Khisti area, Police District 1, Kabul, Afghanistan, Telephone: +93-202-103386, +93-202-101714, 0202-104748, Mobile: +93-797-059059, +93-702-222222; (g) Branch Office 7: i) Shops number 21 and 22, 2nd Floor, Kandahar City Sarafi Market, Kandahar City, Kandahar Province, Afghanistan ii) New Sarafi Market, 2nd Floor, Kandahar City, Kandahar Province, Afghanistan iii) Safi Market, Kandahar City, Kandahar Province, Afghanistan; (h) Branch Office 8: Gereshk City, Nahr-e Saraj District, Helmand Province, Afghanistan; (i) Branch Office 9: i) Lashkar Gah Bazaar, Lashkar Gah, Lashkar Gah District, Helmand Province, Afghanistan ii) Haji Ghulam Nabi Market, 2nd Floor, Lashkar Gah District, Helmand Province, Afghanistan; (j) Branch Office 10: i) Suite numbers 196-197, 3rd Floor, Khorasan Market, Herat City, Herat Province, Afghanistan ii) Khorasan Market, Shahre Naw, District 5, Herat City, Herat Province, Afghanistan; (k) Branch Office 11: i) Sarafi Market, Zaranj District, Nimroz Province, Afghanistan ii) Ansari Market, 2nd Floor, Nimroz Province, Afghanistan; (l) Branch Office 12: Sarafi Market, Wesh, Spin Boldak District, Afghanistan; (m) Branch Office 13: Sarafi Market, Farah, Afghanistan; (n) Branch Office 14: Dubai, United Arab Emirates; (o) Branch Office 15: Zahedan, Iran; (p) Branch Office 16: Zabul, Iran. Tax and license numbers: (a) Pakistan National Tax Number: 1774308; (b) Pakistan National Tax Number: 0980338; (c) Pakistan National Tax Number: 3187777; (d) Afghan Money Service Provider License Number: 044. Other information: (a) Haji Khairullah Haji Sattar Money Exchange was used by Taliban leadership to transfer money to Taliban commanders to fund fighters and operations in Afghanistan as of 2011. (b) Associated with Abdul Sattar Abdul Manan and Khairullah Barakzai Khudai Nazar. Date of UN designation: 29.6.2012. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Haji Khairullah Haji Sattar Money Exchange (HKHS) is co-owned by Abdul Satar Abdul Manan and Khairullah Barakzai Khudai Nazar. Satar and Khairullah have jointly operated money exchanges throughout Afghanistan, Pakistan, and Dubai, the United Arab Emirates. Taliban leaders have used HKHS to disseminate money to Taliban shadow governors and commanders and to receive hawala (informal money remittance) transfers for the Taliban. As of 2011, the Taliban leadership transferred money to Taliban commanders in Afghanistan using HKHS. In late 2011, the HKHS branch in Lashkar Gah, Helmand Province, Afghanistan, was used to send money to the Taliban shadow governor for Helmand Province. In mid-2011, a Taliban commander used an HKHS branch in the Afghanistan-Pakistan border region to fund fighters and operations in Afghanistan. After the Taliban deposited a significant amount of cash monthly with this HKHS branch, Taliban commanders could access the funds from any HKHS branch. Taliban personnel used HKHS in 2010 to transfer money to hawalas in Afghanistan where operational commanders could access the funds. As of late 2009, the manager of the HKHS branch in Lashkar Gah oversaw the movement of Taliban funds through HKHS. II. The entries below shall be added to the list set out in the Annex to Decision 2011/486/CFSP. A. Individuals associated with the Taliban 1. Abdul Rauf Zakir (alias Qari Zakir). Title: Qari Date of birth: Between 1969 and 1971 Place of Birth: Kabul Province, Afghanistan Nationality: Afghan Other information: (a) Chief of suicide operations for the Haqqani Network under Sirajuddin Jallaloudine Haqqani and in charge of all operations in Kabul, Takhar, Kunduz and Baghlan provinces. (b) Oversees training of suicide attackers and provides instructions on how to construct improvised explosives devices (IEDs). Date of UN designation: 5.11.2012. B. Entities and other groups and undertakings associated with the Taliban 1. Haqqani Network (alias HQN). Other information: (a) Network of Taliban fighters centred around the border between Khost Province, Afghanistan and North Waziristan, Pakistan. (b) Founded by Jalaluddin Haqqani and currently headed by his son Sirajuddin Jallaloudine Haqqani. Other listed members include Nasiruddin Haqqani, Sangeen Zadran Sher Mohammad, Abdul Aziz Abbasin, Fazl Rabi, Ahmed Jan Wazir, Bakht Gul, Abdul Rauf Zakir. (c) Responsible for suicide attacks and targeted assassination as well as kidnappings in Kabul and other provinces of Afghanistan. (d) Linked to Al-Qaeda, Islamic Movement of Uzbekistan, Tehrik-e Taliban Pakistan, Lashkar I Jhangvi, and Jaish-I Mohammed. Date of UN designation: 5.11.2012.